Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

In response to applicant’s amendment received on 10/26/2021, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 10/26/2021 have been considered but they are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1,11,16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blanke et al. ("Assessment of aortic annulus dimensions for Edwards SAPIEN Transapical Heart Valve implantation by computed tomography: calculating average diameter using a virtual ring method," "Blanke," as cited in the IDS filed 6/5/2020)  in view of Rutman et al. (US 2014/0218397).

Regarding Claim 1, Blanke teaches a computer-implemented method of determining a size of a valve implant to be implanted in an organ, the method 
defining, based on the scanned images, an average diameter of at least one cross section of a lumen of the organ in a plane above or below the 3-D valve annulus (Page 752, Section 2.1.3: The average diameter of the encircled area); and
determining the size of the valve implant to be implanted based on the measured distance and the average diameter (Page 751, Section 2.1: The prosthesis size is selected using the TEE and MSCT measurements).
Blanke does not explicitly teach determining the size of the valve implant to be implanted comprises visualizing a shape representative of the valve implant to be implanted overlaid on a visualization of the organ.
Rutman et al. in the same field of medical imaging, teach determining the size of the valve implant to be implanted comprises visualizing a shape representative of the valve implant to be implanted overlaid on a visualization of the organ. (Fig. 4; para [0003], [0035]).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of such that the images of Blanke are analyzed to determine the size of the valve implant to be implanted comprises visualizing a shape representative of the valve implant as taught by Rutman et al. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Blanke in this manner in order to accurately identify size of valve implant. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blanke, while the teaching of Rutman et al. continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 11, Blanke teaches in addition to the method of claim 1, wherein the scanned images of the organ are at least one of CT images and MRI images (Page 751, Section 2.1.2: The images are from CT data sets).

Regarding Claim 16, Blanke teaches a non-transitory computer-readable medium having computer-executable instructions stored thereon, which, when executed by a processor of a computing device, cause the computing device to perform a method of determining a size of a valve implant to be implanted in an organ (Page 757, Section 7: The assessment is using processing software), the method comprising: acquiring scanned images of the organ; defining a 3-D valve annulus with respect to the organ based on the scanned images (Page 751, Section 2.1.1: A ct examination is performed to acquire images);
measuring a distance between a first location and a second location with respect to the organ based on the scanned images (Pages 751-752, Section 2.1.3: Measurements between the aortic valve cusps (first and second location) are calculated using electronic calipers);
defining, based on the scanned images, an average diameter of at least one cross section of a lumen of the organ in a plane above or below the 3-D valve annulus (Page 752, Section 2.1.3: The average diameter of the encircled area); and
determining the size of the valve implant to be implanted based on the measured distance and the average diameter (Page 751, Section 2.1: The prosthesis size is selected using the TEE and MSCT measurements).
Blanke does not explicitly teach determining the size of the valve implant to be implanted comprises visualizing a shape representative of the valve implant to be implanted overlaid on a visualization of the organ.
Rutman et al. in the same field of medical imaging, teach determining the size of the valve implant to be implanted comprises visualizing a shape representative of the valve implant to be implanted overlaid on a visualization of the organ. (Fig. 4; para [0003], [0035]).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of such that the images of Blanke are analyzed to determine the size of the valve implant to be implanted comprises visualizing a shape representative of the valve implant as taught by Rutman et al.  The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Blanke in this manner in order to accurately identify size of valve implant. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blanke, while the teaching of Rutman et al.  continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 26, Blanke teaches in addition to the non-transitory computer-readable medium of claim 16, wherein the scanned images of the organ are at least one of CT images and MRI images (Page 751, Section 2.1.2: The images are from CT data sets).

Regarding Claim 32, Rutman et al. teach the visualization of the organ comprises at least one of the scanned images of the organ or a 3-D model of the organ generated based on the scanned images. (Fig. 4) 


B.	Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Blanke in view of Rutman et al. (US 2014/0218397) and in further view of Comaniciu et al. (U.S. Pub. No.: 2015/0045644, "Comaniciu").

Regarding Claim 14, while Blanke and Rutman et al. teach the limitations of claim 1, they do not explicitly teach wherein the 3-D valve annulus is of a pulmonary valve.

Comaniciu, in the same field of medical imaging, teaches wherein the 3-D valve annulus is of a pulmonary valve (Paragraph 22: The models are determined for pulmonary valve annulus).

It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of such that the images of Blanke and Rutman et al. are analyzed to identify the pulmonary value annulus as taught by Comaniciu. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Blanke and Rutman et al. in this manner in order to accurately identify features for accurate calculations. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blanke and Rutman et al., while the teaching of Comaniciu continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for

at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 29, while Blanke and Rutman et al. teach the limitations of claim 16, they do not explicitly teach wherein the 3-D valve annulus is of a pulmonary valve.

Comaniciu, in the same field of medical imaging, teaches wherein the 3-D valve annulus is of a pulmonary valve (Paragraph 22: The models are determined for pulmonary valve annulus).

It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of such that the images of Blanke and Rutman et al. are analyzed to identify the pulmonary value annulus as taught by Comaniciu. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Blanke and Rutman et al. in this manner in order to accurately identify features for accurate calculations. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blanke and Rutman et al.,  while the teaching of Comaniciu continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness.

C.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Blanke in view of Rutman et al. (US 2014/0218397) and in further view of Thapliyal. (U.S. Pub. No.: 2014/0330367).

Blanke and Rutman et al. teach the limitations of claim 1, they do not explicitly teach the shape representative of the valve implant to be implanted is a primitive shape comprising at least one of a cylinder, a cone, a shape from a CAD file, or a shape from a scan file of the valve implant.

Thapliyal, in the same field of medical imaging, teaches the shape representative of the valve implant to be implanted is a primitive shape comprising at least one of a cylinder, a cone, a shape from a CAD file, or a shape from a scan file of the valve implant (para [0051]).

It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of such that the images of Blanke and Rutman et al. that the shape representative of the valve implant to be implanted is a primitive shape from a CAD file as taught by Thapliyal. The determination of obviousness is based upon the following findings: one skilled in the art would have been motivated to modify Blanke and Rutman et al.  in this manner in order to easily carry and transfer the shape of valve implant. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Blanke and Rutman et al., while the teaching of Thapliyal continues to perform the same function as originally taught prior to being combined, in order to produce repeatable and predictable results. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Allowable Subject Matter

Claims 2-10,12,13,15,17-25, 27, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH CHU whose telephone number is (571)270-1145.

The examiner can normally be reached on 9am - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDOLPH I CHU/           Primary Examiner, Art Unit 2663